IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 53 MM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
HARRY BECKETT,                             :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2017, the “Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc/King’s Bench ‘Spirit of the Law’ Review” is

DENIED.